Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 8-12, the applicant asserts that “You and Li, taken alone or in combination with Byun’861 and the other cited references, fail to cure the defects of Byun’280.” Examiner respectively disagrees.
The applicant further asserts in page 10 that “None of…Byun’280 disclose or fairly suggest that the first table is defined based on a plurality of system bandwidths and corresponding RBG sizes for the first TTI length, and the second table is defined based on the plurality of system bandwidths and corresponding RBG sizes for the second TTI length, as recited in amended Claim 1.” Examiner respectively disagrees. 
Since as indicated by par. 109 of BUYN ‘280 that for the mapping of different RBGs to different system bandwidths for the RBG or the default TTI length, which would indicating “the first table is defined based on a plurality of system bandwidths and band to which the sTTI is applied,” the sRBG size based on the band or system bandwidth, which the sRBG size indicated to the UE through PDCCH.
Therefore, BYUN ’280 discloses “the first table is defined based on a plurality of system bandwidths and corresponding RBG sizes for the first TTI length, and the second table is defined based on the plurality of system bandwidths and corresponding RBG sizes for the second TTI length, as recited in amended Claim 1.” Therefore, the combination of the prior arts teach the claims.

In response to applicant’s argument in page 12, the applicant asserts that “None of paragraph [0109] or any other part of Byun’280 discloses or fairly suggests wherein the first table for the first TTI length is defined based on RBG sizes smaller than 4 for first system bandwidths and RBG sizes greater than 4 for second system bandwidths, as recited in Claim 16.” Examiner respectively disagrees as indicated by par. 109 of BYUN ‘280, “…If the system bandwidth is 1.4 MHz, a size of the RBG is 1 RB, and if it is 3 MHz and 5 MHz, the size of the RBG is 2 RBs. In case of 10 MHz, the size of the RBG is 3 RBs, and in case of 15 MHz and 20 MHz, the size of the RBG is 4 RBs…”, the 
Therefore, BYUN ’280 discloses “wherein the first table for the first TTI length is defined based on RBG sizes smaller than 4 for first system bandwidths and RBG sizes greater than 4 for second system bandwidths, as recited in Claim 16.” Therefore, the combination of the prior arts teach the claims.
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4-6, 8-10, 12-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US 20180234998 as supported by 62256303 filed on 07/24/2015, 62256032 filed on 11/16/2015, 62288444 filed on 01/29/2016, 62290981 filed on 02/04/2016) in view of LI et al. (US 20180176912 with continuation of PCT/CN2015/086794 filed on 08/12/2015) and BUYN et al. (US 20180310280 herein as BUYN ‘280).

Regarding claims 1, 9, YOU et al. (US 20180234998) teaches a resource allocation method by a base station in a wireless communication system, comprising: 
identifying a transmission time interval (TTI) length for transmitting data to a terminal (par. 142, 145, 147, 182, the information indicating whether data transmission/reception is to be performed in an sTTI or a TTI may be configured dynamically for the UE), the TTI length being a first TTI length or a second TTI length (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI); 
identify a resource allocation type for notifying of a frequency resource allocated to transmit the data (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI, the sTTI included 2, 3, 4, 7 OFDM symbols or the TTI, which indicated to the UE by PDCCH as indicated by par. 182, 226 and using the TDM as indicated by par. 180); and 
transmitting, to the terminal, control information including resource block assignment information based on the resource allocation type and the TTI length (par. 143, 147, 165, 166, 172, 180,182, eNB provides information about the time period of the OFDM symbols of monitoring the UE specify a monitoring period, an offset, and/or a duration based on the subframe being main or shortened TTI and TDM in an sTTI or a TTI); 
transmitting, to the terminal, the data according to the resource block assignment information (par. 147, 180, transmitting in sPDCCH and sPDSCH using the assigned configuration). 
However, YOU does not explicitly teach the resource allocation type being associated with a resource block group (RBG) bitmap indicating a resource block assignment; 
wherein the source block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG, and wherein the RBG size is identified based on a system bandwidth and the TTI length.
But, LI et al. (US 20180176912) in a similar or same field of endeavor teaches the resource allocation type being associated with a resource block group (RBG) bitmap (par. 521, allocation with bitmap indicating the RBGs and par. 516, 555, allocation with granularity RB); 
wherein the source block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG (par. 409, 410, DCI include information indicates the RBGs by means of bit mapping with granularity is 20 RBs), and
wherein the RBG size is identified based on a system bandwidth and the TTI length (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LI in the system of YOU to dynamically allocating the resource as in LI. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.
However, YOU and LI do not teach wherein the RBG size is identified based on one of a first table for the first TTI length or a second table for the second TTI length, according to the identified TTI length, and 
Wherein the first table is defined based on a plurality of system bandwidths and corresponding RBG sizes for the first TTI length, and the second table is defined based on the plurality of system bandwidths and corresponding RBG sizes for the second TTI length.
(par. 91, 92; using TTI length or sTTI; par. 108, 109, “it can be known that the scheduling is easy if the sRBG has the same size as the RBG or is a multiple of the RBG”, sRBGs for system bandwidth for sTTI and RBGs for system bandwidth for TTI; the mapping the size of RBG depend on system bandwidth using TTI or sTTI depend on TTI length or short TTI length), and wherein the first table is defined based on a plurality of system bandwidths and corresponding RBG sizes for the first TTI length, and the second table is defined based on the plurality of system bandwidths and corresponding RBG sizes for the second TTI length (par. 108, 109, 110, the different mapping or table used for mapping RBG to system bandwidth for TTI and sRBG to system bandwidth for sTTI).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BUYN ‘280 in the system of YOU and LI to determine RBG size as in BUYN ‘280. 
The motivation would have been to satisfy lower latency by controlling a short TTI subdivided from the existing TTI and fast look up.

Regarding claims 2, 10, YOU et al. (US 20180234998) teaches the method of claim 1, wherein the resource allocation type is determined among candidates of the resource allocation type determined corresponding to a control information format (par. 11, 147, 180, 193, 212, TDM in an sTTI or a TTI or FDM in different PRB regions/frequency resources in an sTTI, which based on the format of the DCI).

Regarding claims 4, 12, LI et al. (US 20180176912) teaches the method of claim 1, wherein the resource block assignment information includes a bitmap indicating RBGs (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).

Regarding claims 5, 13, YOU et al. (US 20180234998) teaches a method by a terminal in a wireless communication system, the method comprising: 
identifying a transmission time interval (TTI) length for receiving data from the base station (par. 142, 145, 147, 182, the information indicating whether data transmission/reception is to be performed in an sTTI or a TTI may be configured dynamically for the UE), the TTI length being a first TTI length or a second TTI length (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI);
receiving, from a base station, control information including resource block assignment information (par. 143, 165, 166, 172, 180, eNB provide confirmation information about the time period of the OFDM symbols of monitoring the UE specify a monitoring period, an offset, and/or a duration based on the subframe being main or shortened TTI and TDM in an sTTI or a TTI); 
(par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI, the sTTI included 2, 3, 4, 7 OFDM symbols or the TTI, which indicated to the UE by PDCCH as indicated by par. 182, 226 and using the TDM as indicated by par. 180); and 
receiving, from the base station, the data based on the resource block assignment information (par. 142, 145, 147, 148, 182, receiving data based on resource indication by PDCCH as indicated by par. 182, 226).
However, YOU does not explicitly teach the resource allocation type being associated with a resource block group (RBG) bitmap indicating a resource block assignment; wherein the resource block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG, and wherein the RBG size is identified based on a system bandwidth and the TTI length.
But, LI et al. (US 20180176912) in a similar or same field of endeavor teaches the resource allocation type being associated with a resource block group (RBG) bitmap indicating a resource block assignment  (par. 521, allocation with bitmap indicating the RBGs and par. 516, 555, allocation with granularity RB);
wherein the resource block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG (par. 409, 410, DCI include information indicates the RBGs by means of bit mapping with granularity is 20 RBs), and wherein the RBG size is identified based on (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LI in the system of YOU to dynamically allocating the resource as in LI. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.
However, YOU and LI do not teach wherein the RBG size is identified based on one of a first table for the first TTI length or a second table for the second TTI length, according to the identified TTI length, and 
Wherein the first table is defined based on a plurality of system bandwidths and corresponding RBG sizes for the first TTI length, and the second table is defined based on the plurality of system bandwidths and corresponding RBG sizes for the second TTI length.
But, BUYN ‘280 in a similar or same field of endeavor teaches wherein the RBG size is identified based on one of a first table for the first TTI length or a second table for the second TTI length, according to the identified TTI length (par. 91, 92; using TTI length or sTTI; par. 108, 109, “it can be known that the scheduling is easy if the sRBG has the same size as the RBG or is a multiple of the RBG”, sRBGs for system bandwidth for sTTI and RBGs for system bandwidth for TTI; the mapping the size of RBG depend on system bandwidth using TTI or sTTI depend on TTI length or short TTI length), and wherein the first table is defined based on a plurality (par. 108, 109, 110, the different mapping or table used for mapping RBG to system bandwidth for TTI and sRBG to system bandwidth for sTTI).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BUYN ‘280 in the system of YOU and LI to determine RBG size as in BUYN ‘280. 
The motivation would have been to satisfy lower latency by controlling a short TTI subdivided from the existing TTI and fast look up.

Regarding claims 6, 14, YOU teaches the method of claim 5, wherein the resource allocation type is determined among candidates of the resource allocation type determined corresponding to a control information format (par. 11, 147, 180, 193, 212, TDM in an sTTI or a TTI or FDM in different PRB regions/frequency resources in an sTTI, which based on the format of the DCI).

Regarding claim 8, YOU teaches the method of claim 5, wherein the resource block assignment information includes a bitmap indicating RBGs (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).


Regarding claim 16, 18, BUYN ‘280 teaches the method of claim 1, wherein the first table for the first TTI length is defined based on RBG sizes smaller than 4 for first system bandwidths and RBG sizes greater than 4 for second system bandwidths (par. 108-110, the RBG start with size of the RBG of 1, 2, 3 RBs for system bandwidths which is less than 4 RBG size and the sRBG has the same size as the RBG or is a multiple of the RBG, which by association the sRBG start with size of the RBG of 8, 12, 16 RBs for system bandwidths which is greater than 4 RBG size).

Regarding claims 17, 19,  BUYN ‘280 teaches the method of claim 5, wherein the first table for the first TTI length is defined based on RBG sizes smaller than 4 for first system bandwidths and RBG sizes greater than 4 for second system bandwidths (par. 108-110, the RBG start with size of the RBG of 1, 2, 3 RBs for system bandwidths which is less than 4 RBG size and the sRBG has the same size as the RBG or is a multiple of the RBG, which by association the sRBG start with size of the RBG of 8, 12, 16 RBs for system bandwidths which is greater than 4 RBG size).

Claims 3, 7, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US 20180234998 as supported by 62256303 filed on 07/24/2015, 62256032 filed on 11/16/2015, 62288444 filed on 01/29/2016, 62290981 filed on 02/04/2016) and LI et al. (US 20180176912 with continuation of PCT/CN2015/086794 filed on 08/12/2015) and BUYN et al. (US 20180310280 herein as BUYN ‘280) as applied to claims 1, 6, 9, 13 above, and further in view of BYUN et al. (US 20180227861 as supported by provisional app. filed on 08/13/2015 herein as BYUN ‘861).

Regarding claims 3, 11, BUYN ‘280 teaches the method of claim 1, wherein an RBG size corresponding to at least one system bandwidth of the first table for the first TTI length and an RBG size corresponding to the at  least on system bandwidth of the second table for the second TTI length (par. 108, 109, 110).

But, BYUN ‘861 in a similar or same field of endeavor teaches wherein an RBG size for the first TTI length is larger than an RBG size for the second TTI length in case that the first TTI length is smaller than the second TTI length (par. 115, In an OFDM system, since the sTTI has a smaller number of transmission (or transport) OFDM symbols than the TTI, it may be generally assumed that the sRGB has a larger number of subcarriers than the RGB).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BYUN ‘861 in the system of YOU and LI and BUYN ‘280 to allocate resource. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.

Regarding claims 7, 15, BUYN ‘280 teaches the method of claim 5, wherein an RBG size corresponding to at least one system bandwidth of the first table for the first TTI length and an RBG size corresponding to the at  least on system bandwidth of the second table for the second TTI length (par. 108, 109, 110).
However, YOU, LI, and BUYN ‘280 do not teach wherein an RBG size for the first TTI length is larger than an RBG size for the second TTI length in case that the first TTI length is smaller than the second TTI length.
(par. 115, In an OFDM system, since the sTTI has a smaller number of transmission (or transport) OFDM symbols than the TTI, it may be generally assumed that the sRGB has a larger number of subcarriers than the RGB).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BYUN ‘861 in the system of YOU and LI and BUYN ‘280 to allocate resource. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/31/2021